                       Case 1:18-cv-06988-LJL Document 36 Filed 01/31/20 Page 1 of 1



                              BOYD | RICHARDS
                                                                                     1500 Broadway, Suite 505
                                                                                   New York, New York 10036
                                                                                              (212) 400-0626
                                                                                      www.boydlawgroup.com

                                                                    January 31, 2020

             Via ECF
             Honorable Paul A. Crotty
             United States District Court
             Southern District of New York
             500 Pearl Street
             New York, New York 10007

                                    Re:      Velasquez v. 40059 Owners Corp., et al.
                                             Case No.:     18 CV 6988

             Dear Judge Crotty:

                    This office represents defendant 40059 Owners Corp. (the “Coop”) in the above matter.

                    Pursuant to the Court's directive for a status report in the above-captioned matter, as
             previously advised, the co-defendant/tenant, II Valentino, converted its Chapter 11 case to a
             Chapter 7 case in Bankruptcy Court and a Section 341(a) meeting was scheduled for January 16,
             2020.

                     However, according to the docket, the Section 341(a) meeting was adjourned to February 13,
             2020, and the disposition of Il Valentino’s lease for the subject premises remains uncertain.
             Accordingly, the Coop proposes to continue the current stay to February 27, 2020 with a status report
             to be filed on February 20, 2020, containing the outcome of the Section 341(a) meeting and the
             disposition of Il Valentino’s lease.

                    A similar request is being made to Judge William H. Pauley, III in another related ADA
             matter captioned: Kreisler v. 40059 Owners Corp., et al., Case No.: 17-cv-1582.

                   We thank the court for its attention in this matter.

                                                                                Motion DENIED as moot. Parties are
             Boyd Richards Parker & Colonnelli, P.L.                            ORDERED to submit a status update, as
             Attorneys for 40059 Owners                                         described above, by March 30, 2020.

                                                                                SO ORDERED.
             By: /s/ Gary Ehrlich                                               3/16/2020.




_______________________________________________________________________________________________________________________

                     MIAMI – FORT LAUDERDALE – TAMPA – WEST PALM BEACH – NEW YORK
